Title: To George Washington from Lafayette, 15 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
Paris October the 15th 1787

I Have a few days Ago writen to You By M. de Moustier the New Minister from this Court. He is a Sensible and Honest man with whom I think that the people of America will be satisfied. He is Very desirous to be presented to you, and I Have invited Him in Your Name to Mount Vernon, as well as Madame de Brehan, a very agreable lady, His sister in law, who Goes out with Him. inclosed is, my dear General, the Copy of an official letter to Congress wherein I Have Expressed My Sentiments on the present state of Affairs. What is Become of the Happy Years, My Beloved General, when, before My Sentiments were formed, I Had time to model them after Your judgement! This Comfort at least Remains for me to Endeavour Guessing what Your Opinion will be on Every Case that Occurs. There is Nothing New since I wrote my last. Amsterdam Has Ended her Resistence—and there are Now States Generals, and Provincial States for each of the Seven provinces, Regularly Elected which are to a Man Bound to the State Holderian Party. it is one of the Vices of their Constitution, that the Voice of their Magistrates, Howsoever elected is mistaken for the Voice of the Nation. Mr Jefferson and Myself are now employed in Commercial affairs for the United States. Mr de Calonne’s letter will Be framed into a arrêt of the Council, and additional favours will Be so adjusted as to take in every thing that is Consistent with this Governement. the disposition of the Ministers is as good as we Can wish. and I am Happy in the Good fortune America Had, that such a man as Mr Jefferson was Sent to this Country.
Nothing as Yet is decided with Respect to war. if it Breacks out the fault will lie with England. The new Secretary at war Has Created a Board of eight general officers to Carry on the affairs of that departement whereof He is the president. Such a measure is very Meritorious, and Cannot fail to do him Great Honour. He is, as you know, the Brother of the Archbishop.
Adieu, My dear General, I Hope You think often of an adoptive son who loves you with all the powers of His Heart, and as long as it Has any life, shall Ever Be Your Most Gratefull, affectionate, and respectfull friend.

Lafayette



My Best and tenderest Respects wait on Mrs Washington. Remember me most respectfully to Your Mother and Relations, particularly to George. I pay my Compliments to all friends adieu, my dear General.

